DETAILED ACTION

Applicant’s response filed on 05/03/2022 has been fully considered. Claims 1-19 are pending. Claims 1 and 19 are amended. Claim 6 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (JP 2015-013950 A, cited in IDS, machine translation in English used for citation and made of record on 12/02/2019).
Regarding claim 1, Kanazawa teaches an adhesive epoxy resin composition that is obtained by mixing 10% of an epoxy resin, 5% of a reactive diluent, 5% of a curing agent, and 80% of a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080], wherein the reactive diluent is trimethylolpropane triglycidyl ether [0079], wherein the curing agent is 2-ethyl-4-methylimidazole [0082], wherein the filler is silicon dioxide [0082], wherein the viscosity of the adhesive epoxy resin composition [0084] at 25 ° C [0083] is 50 Pa·s (untranslated publication [Table 1]). The specification of the instant application recites that the viscosity at 25°C of the liquid resin composition for compression molding of the disclosure is preferably less than 1000 Pa·s, more preferably 800 Pa·s or less, and still more preferably 500 Pa·s or less [0042]. Kanazawa’s teachings therefore read on a liquid resin composition, comprising an aliphatic epoxy compound (A), an epoxy compound (B) having an aromatic ring in a molecule, a nitrogen-containing heterocyclic compound (C) in an amount that is 33 parts by mass per 100 parts by mass in total of epoxy compounds, and an inorganic filler (D). The parts by mass is based on the following calculation: 5% / (10% + 5%) * 100% = 33%. Kanazawa teaches that in another embodiment, the content of the reactive diluent is 5 to 95% by weight with respect to the total amount of the epoxy resin and the reactive diluent [0010, 0040], that the content of the epoxy resin is 1 to 60 weight% in the adhesive epoxy resin composition [0042], that the content of the curing agent may be an amount usually blended in the epoxy resin composition, and the epoxy resin and the reactive diluent contained in the adhesive epoxy resin composition [0045], that it may be set as appropriate in consideration of the epoxy equivalent of and the blending rules of various curing agents [0045], and that the content of the filler is 5-95 weight% in the adhesive epoxy resin composition [0048], which means that the content of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether is greater than or equal to 0.05263 and less than 90.25 weight% in the adhesive epoxy resin composition. The weight% is based on the following calculations: 1% * 5% / (100% - 5%) = 0.05263%; and 4.75% * 95% / (100% - 95%) = 90.25%. Therefore, the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0 and less than or equal to 93.95 weight% in the adhesive epoxy resin composition. The weight% is based on the following calculations: 100% - 5% - 4.75% - 90.25% = 0%; and 100% - 1% - 5% - 0.05% = 93.95%. Therefore, the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0 and less than or equal to 8925% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether. The % by weight is based on the following calculations: 0% / (60% + 35%) * 100% = 0%; and 93.95%/ (1% + 0.05263%) * 100% = 8925%. Therefore, Kanazawa suggests modifying the contents of Kanazawa’s epoxy resin, reactive diluent, curing agent, and filler, such that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0% by weight and less than or equal to 8925% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, which suggests wherein the liquid resin composition further comprises a nitrogen-containing heterocyclic compound (C) in an amount that is greater than 0 parts by mass and less than or equal to 8925 parts by mass per 100 parts by mass in total of epoxy compounds, which encompasses the claimed range.
Kanazawa does not teach a specific embodiment wherein the liquid resin composition further comprises a nitrogen-containing heterocyclic compound (C) in an amount within the range of from 2 parts by mass to 12 parts by mass per 100 parts by mass in total of epoxy compounds. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the contents of Kanazawa’s epoxy resin, reactive diluent, curing agent, and filler, such that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is optimized to be from 2% to 12% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, which would read on wherein the liquid resin composition further comprises a nitrogen-containing heterocyclic compound (C) in an amount within the range of from 2 parts by mass to 12 parts by mass per 100 parts by mass in total of epoxy compounds as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the mechanical properties of a cured product of Kanazawa’s epoxy resin composition, for optimizing workability and curability of Kanazawa’s epoxy resin composition, and for minimizing the viscosity and thermal expansion coefficient of Kanazawa’s epoxy resin composition because Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing 10% of an epoxy resin, 5% of a reactive diluent, 5% of a curing agent, and 80% of a filler [0084], that the epoxy resin is phenol novolac type epoxy resin [0080], that the reactive diluent is trimethylolpropane triglycidyl ether [0079], that the curing agent is 2-ethyl-4-methylimidazole [0082], that in another embodiment, the content of the reactive diluent is 5 to 95% by weight with respect to the total amount of the epoxy resin and the reactive diluent [0010, 0040], that when the content of the reactive diluent is less than 5% by weight, the viscosity of the epoxy resin composition may increase [0040], that when it exceeds 95% by weight, the mechanical properties of the cured product may decrease [0040], that the content of the epoxy resin is 1 to 60 weight% in the adhesive epoxy resin composition [0042], that when the content of the epoxy resin is less than 1% by weight, the mechanical properties of the cured product may be lowered [0042], that when the content exceeds 60% by weight, the viscosity of the epoxy resin composition is increased and the workability is inferior [0042], that the content of the curing agent may be an amount usually blended in the epoxy resin composition, and the epoxy resin and the reactive diluent contained in the adhesive epoxy resin composition [0045], that it may be set as appropriate in consideration of the epoxy equivalent of and the blending rules of various curing agents [0045], that the content of the filler is 5-95 weight% in the adhesive epoxy resin composition [0048], that when the content of the filler is less than 5% by weight, the thermal expansion coefficient may be high [0048], and that when it exceeds 95% by weight, the viscosity may be high and workability may be reduced [0048], which means that the content of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether is greater than or equal to 0.05263 and less than 90.25 weight% in the adhesive epoxy resin composition, which means that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0 and less than or equal to 93.95 weight% in the adhesive epoxy resin composition, which means that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0% by weight and less than or equal to 8925% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, and which means that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole in % by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether would have affected the mechanical properties of a cured product of Kanazawa’s epoxy resin composition, and the workability, curability, viscosity, and thermal expansion coefficient of Kanazawa’s epoxy resin composition.
The limitation wherein the liquid resin composition is for compression molding is an intended use. The liquid resin composition that is rendered obvious by Kanazawa is capable of performing as a liquid resin composition for compression molding because Kanazawa renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the liquid resin composition for compression molding. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 2, Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing an epoxy resin, a reactive diluent, a curing agent, and a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080]. Kanazawa teaches that in another embodiment, the epoxy resin is at least one selected from optionally phenol novolac type epoxy resin and 1,4-butanediol type epoxy resin [0012], which optionally reads on the limitation wherein the aliphatic epoxy compound (A) comprises a compound represented by the Formula (I): wherein, in Formula (I), n is an integer that is 1 as claimed.
Kanazawa does not teach a specific embodiment wherein the aliphatic epoxy compound (A) comprises a compound represented by the Formula (I): wherein, in Formula (I), n is an integer from 1 to 15. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kanazawa’s 1,4-butanediol type epoxy resin, such that it is a diglycidyl ether of 1,4-butanediol, to substitute for a fraction of Kanazawa’s phenol novolac type epoxy resin, which would read on the limitation wherein the aliphatic epoxy compound (A) comprises a compound represented by the Formula (I): wherein, in Formula (I), n is an integer that is 1 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an adhesive epoxy resin composition that has a similar ability to adhere to a metal because Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing an epoxy resin, a reactive diluent, a curing agent, and a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080], that in another embodiment, the epoxy resin is at least one selected from optionally phenol novolac type epoxy resin and 1,4-butanediol type epoxy resin [0012], and that the adhesive epoxy resin composition has excellent tensile shear adhesion to a metal [abstract, 0007], which suggests a diglycidyl ether of 1,4-butanediol because it is 1,4-butanediol type epoxy resin. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 3, Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing an epoxy resin, a reactive diluent, a curing agent, and a filler [0084], wherein the reactive diluent is trimethylolpropane triglycidyl ether [0079], which reads on the limitation wherein a number-average molecular weight of the aliphatic epoxy compound (A) is 302.36 as claimed.
Regarding claims 4 and 9-10, Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing an epoxy resin, a reactive diluent, a curing agent, and a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080]. Kanazawa teaches that in another embodiment, the epoxy resin is toluidine type epoxy resin instead of phenol novolac type epoxy resin [0012], which suggests, using Kanazawa’s toluidine type epoxy resin, such that it is N,N-diglycidylorthotoluidine, to substitute for at least a fraction of Kanazawa’s phenol novolac type epoxy resin, which optionally reads on the limitation wherein the epoxy compound (B) having an aromatic ring in a molecule comprises N,N-diglycidylorthotoluidine as claimed.
Kanazawa does not teach a specific embodiment wherein the epoxy compound (B) having an aromatic ring in a molecule comprises at least one of N,N-diglycidylorthotoluidine or N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy)aniline. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kanazawa’s toluidine type epoxy resin, such that it is N,N-diglycidylorthotoluidine, to substitute for at least a fraction of Kanazawa’s phenol novolac type epoxy resin, which would read on the limitation wherein the epoxy compound (B) having an aromatic ring in a molecule comprises N,N-diglycidylorthotoluidine as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an adhesive epoxy resin composition that has a similar ability to adhere to a metal because Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing an epoxy resin, a reactive diluent, a curing agent, and a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080], that in another embodiment, the epoxy resin is toluidine type epoxy resin instead of phenol novolac type epoxy resin [0012], and that the adhesive epoxy resin composition has excellent tensile shear adhesion to a metal [abstract, 0007], which suggests N,N-diglycidylorthotoluidine because it is toluidine type epoxy resin. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claims 5 and 12-18, Kanazawa teaches that in another embodiment, the adhesive epoxy resin composition optionally further comprises an adhesion promoter [0046] that is a coupling agent [0053], which optionally reads on the limitation wherein the liquid resin composition for compression molding further comprises a coupling agent (E) as claimed.
Kanazawa does not teach a specific embodiment wherein the liquid resin composition for compression molding further comprises a coupling agent (E). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kanazawa’s adhesion promoter that is a coupling agent to modify Kanazawa’s adhesive epoxy resin composition, which would read on the limitation wherein the liquid resin composition for compression molding further comprises a coupling agent (E) as claimed. One of ordinary skill in the art would have been motivated to do so because Kanazawa teaches that the adhesive epoxy resin composition optionally further comprises an adhesion promoter [0046] that is a coupling agent that is beneficial for being an adhesiveness imparting agent [0053].
Regarding claim 7, as explained above for claim 2, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kanazawa’s 1,4-butanediol type epoxy resin, such that it is a diglycidyl ether of 1,4-butanediol, to substitute for a fraction of Kanazawa’s phenol novolac type epoxy resin, which would read on the limitation wherein a number-average molecular weight of the compound represented by Formula (I) is 202.25 as claimed.
Regarding claims 8 and 11, Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing an epoxy resin, a reactive diluent, a curing agent, and a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080]. Kanazawa teaches that in another embodiment, the epoxy resin is toluidine type epoxy resin instead of phenol novolac type epoxy resin [0012], which suggests, using Kanazawa’s toluidine type epoxy resin, such that it is N,N-diglycidylorthotoluidine, to substitute for at least a fraction of Kanazawa’s phenol novolac type epoxy resin, which optionally reads on the limitation wherein the epoxy compound (B) having an aromatic ring in a molecule comprises N,N-diglycidylorthotoluidine as claimed.
Kanazawa does not teach a specific embodiment wherein the epoxy compound (B) having an aromatic ring in a molecule comprises at least one of N,N-diglycidylorthotoluidine or N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy)aniline. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kanazawa’s toluidine type epoxy resin, such that it is N,N-diglycidylorthotoluidine, to substitute for the remaining fraction of Kanazawa’s phenol novolac type epoxy resin, which would read on the limitation wherein the epoxy compound (B) having an aromatic ring in a molecule comprises N,N-diglycidylorthotoluidine as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an adhesive epoxy resin composition that has a similar ability to adhere to a metal because Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing an epoxy resin, a reactive diluent, a curing agent, and a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080], that in another embodiment, the epoxy resin is toluidine type epoxy resin instead of phenol novolac type epoxy resin [0012], and that the adhesive epoxy resin composition has excellent tensile shear adhesion to a metal [abstract, 0007], which suggests N,N-diglycidylorthotoluidine because it is toluidine type epoxy resin. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (JP 2015-013950 A, cited in IDS, machine translation in English used for citation and made of record on 12/02/2019) in view of Yokota (JP 2004-099636 A, machine translation in English used for citation).
Regarding claim 19, Kanazawa teaches an adhesive epoxy resin composition that is obtained by mixing 10% of an epoxy resin, 5% of a reactive diluent, 5% of a curing agent, and 80% of a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080], wherein the reactive diluent is trimethylolpropane triglycidyl ether [0079], wherein the curing agent is 2-ethyl-4-methylimidazole [0082], wherein the filler is silicon dioxide [0082], wherein the viscosity of the adhesive epoxy resin composition [0084] at 25 ° C [0083] is 50 Pa·s (untranslated publication [Table 1]). The specification of the instant application recites that the viscosity at 25°C of the liquid resin composition for compression molding of the disclosure is preferably less than 1000 Pa·s, more preferably 800 Pa·s or less, and still more preferably 500 Pa·s or less [0042]. Kanazawa’s teachings therefore read on a liquid resin composition, comprising an aliphatic epoxy compound (A), an epoxy compound (B) having an aromatic ring in a molecule, a nitrogen-containing heterocyclic compound (C), and an inorganic filler (D). The specification of the instant application recites that the percentage content of the aliphatic epoxy compound (A) included in the liquid resin composition for compression molding is not particularly limited, and is preferably from 3% by mass to 40% by mass, more preferably from 5% by mass to 35% by mass, and still more preferably from 10% by mass to 30% by mass with respect to the total amount (total epoxy compound: 100% by mass) of compound having an epoxy group, included in the liquid resin composition for compression molding [0024], that setting of the content amount of the aliphatic epoxy compound (A) at 3% by mass or more tends to further suppress the warpage of a semiconductor wafer [0024], and that in contrast, setting of the content amount of the aliphatic epoxy compound (A) at 40% by mass or less tends to allow further improvement in the curability of the liquid resin composition for compression molding, thereby further improving the heat resistance of a cured product [0024]. Since the amount of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether is 5%, and since it is within the range of amounts of the aliphatic epoxy compound (A) that are recited in the specification of the instant application, Kanazawa meets the limitation the aliphatic epoxy compound (A) being in amounts configured to allow compression molding as claimed. The specification of the instant application recites that the percentage content of the epoxy compound (B) having an aromatic ring in a molecule, included in the liquid resin composition for compression molding, is not particularly limited, and is preferably from 45% by mass to 95% by mass, more preferably from 55% by mass to 90% by mass, and still more preferably from 65% by mass to 85% by mass with respect to the total amount (total epoxy compound: 100% by mass) of compound having an epoxy group, included in the liquid resin composition for compression molding [0028], that setting of the content amount of the epoxy compound (B) having an aromatic ring in a molecule at 45% by mass or more tends to result in improvement in curability [0028], and that in contrast, setting of the content amount of the epoxy compound (B) having an aromatic ring in a molecule at 95% by mass or less tends to suppress the warpage of a semiconductor wafer [0028]. Kanazawa teaches in another embodiment, that the content of the epoxy resin is 1 to 60 weight% in the adhesive epoxy resin composition [0042], wherein the epoxy resin is phenol novolac type epoxy resin [0080], which suggests modifying the amount of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin to be from 45 weight% to 60 weight% in Kanazawa’s adhesive epoxy resin composition. Since the modified amount of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin would be within the range of amounts of the epoxy compound (B) having an aromatic ring in a molecule that are recited in the specification of the instant application, Kanazawa suggests the limitation the epoxy compound (B) being in amounts configured to allow compression molding as claimed. The specification of the instant application recites that the amount of the blended nitrogen-containing heterocyclic compound (C) is preferably from 2 parts by mass to 20 parts by mass, and more preferably from 3 parts by mass to 12 parts by mass with respect to 100 parts by mass in total of the aliphatic epoxy compound (A), the epoxy compound (B) having an aromatic ring in a molecule, and an additional epoxy compound used, if necessary [0030], that in a case in which the amount of the blended nitrogen-containing heterocyclic compound (C) is 2 parts by mass or more, the curing time of the liquid resin composition for compression molding is prevented from being too long, and the productivity of an electronic component apparatus tends to be improved [0030], and that in a case in which the amount of the blended nitrogen-containing heterocyclic compound (C) is 20 parts by mass or less, the storage stability of the liquid resin composition for compression molding tends to be improved [0030]. The amount of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is 33 parts by mass per 100 parts by mass in total of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, which is based on the calculation 5% / (10% + 5%) * 100% = 33%. Kanazawa teaches in another embodiment, that the content of the reactive diluent is 5 to 95% by weight with respect to the total amount of the epoxy resin and the reactive diluent [0010, 0040], that the content of the epoxy resin is 1 to 60 weight% in the adhesive epoxy resin composition [0042], that the content of the curing agent may be an amount usually blended in the epoxy resin composition, and the epoxy resin and the reactive diluent contained in the adhesive epoxy resin composition [0045], that it may be set as appropriate in consideration of the epoxy equivalent of and the blending results of various curing agents [0045], and that the content of the filler is 5-95 weight% in the adhesive epoxy resin composition [0048], which means that the content of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether is greater than or equal to 0.05263 weight% and less than 90.25 weight% in the adhesive epoxy resin composition. The weight% is based on the following calculations: 1% * 5% / (100% - 5%) = 0.05263%; and 4.75% * 95% / (100% - 95%) = 90.25%. Therefore, the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0 weight% and less than or equal to 93.95 weight% in the adhesive epoxy resin composition. The weight% is based on the following calculations: 100% - 5% - 4.75% - 90.25% = 0%; and 100% - 1% - 5% - 0.05% = 93.95%. Therefore, the amount of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0% by weight and less than or equal to 8925% by weight with respect to parts by mass in total of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, which is based on the calculations 0% / (60% + 35%) * 100 = 0 and 93.95%/ (1% + 0.05263%) * 100 = 8925, and which suggests modifying the amount of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole to be from 2% by weight to 20% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether. Since the modified amount of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole would be within the range of amounts of the nitrogen-containing heterocyclic compound (C) that are recited in the specification of the instant application, Kanazawa suggests the limitation the nitrogen-containing heterocyclic compound (C) being in amounts configured to allow compression molding as claimed. The specification of the instant application recites that a known or common inorganic filler can be used as the inorganic filler (D) [0031], that the inorganic filler (D) is no particularly limited [0031], that examples of the inorganic filler (D) includes powders such as silicas [0031], that the shape of the inorganic filler (D) is preferably a spherical shape from the viewpoint of the higher filling of the inorganic filler (D) as well as the flowability and permeability of the liquid resin composition for compression molding into fine gaps [0031], that the average particle diameter of the inorganic filler (D) is preferably from 1 μm to 20 μm [0032], that the percentage content of the inorganic filler (D) is preferably set in a range of from 73% by mass to 93% by mass, and more preferably in a range of from 78% by mass to 91% by mass with respect to the total amount of liquid resin composition for compression molding [0033], that in a case in which the percentage content of the inorganic filler (D) is 73% by mass or more, the effect of decreasing the thermal expansion coefficient of the cured product of the liquid resin composition for compression molding tends to be able to be obtained, thereby reducing warpage [0033], and that in a case in which the percentage content of the inorganic filler (D) is 93% by mass or less, an increase in the viscosity of the liquid resin composition for compression molding tends to be able to be suppressed, thereby allowing application operation properties to be favorable [0033]. Since the amount of Kanazawa’s filler that is silicon dioxide is 80% and is within the range of amounts of the inorganic filler (D) that are recited in the specification of the instant application, since Kanazawa’s species of filler that is silicon dioxide reads on the species of inorganic filler (D) that are recited in the specification of the instant application, but since the shape and average particle diameter is not necessarily as recited in the specification of the instant application, Kanazawa would not necessarily meet the limitation the inorganic filler (D) being in amounts configured to allow compression molding as claimed. 
Kanazawa does not teach a specific embodiment of the epoxy compound (B) being in amounts configured to allow compression molding. Before the effective filing date of the claimed invention, one of ordinary skill in the art, one of ordinary skill in art would have found it obvious to optimize the amount of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin to be from 45 weight% to 60 weight% in Kanazawa’s adhesive epoxy resin composition, which would read on the epoxy compound (B) being in amounts configured to allow compression molding as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the mechanical properties of a cured product of Kanazawa’s adhesive epoxy resin composition, for minimizing the viscosity of Kanazawa’s adhesive epoxy resin composition, and for optimizing the workability of Kanazawa’s adhesive epoxy resin composition because Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing 10% of an epoxy resin, 5% of a reactive diluent, 5% of a curing agent, and 80% of a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080], that in another embodiment, the content of the epoxy resin is 1 to 60 weight% in the adhesive epoxy resin composition [0042], that when the content of the epoxy resin is less than 1% by weight, the mechanical properties of the cured product may be lowered [0042], that when the content exceeds 60% by weight, the viscosity of the epoxy resin composition is increased and the workability is inferior [0042], which means that the amount of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin in weight% in Kanazawa’s adhesive epoxy resin composition would have affected the mechanical properties of a cured product of Kanazawa’s adhesive epoxy resin composition, and the viscosity and workability of Kanazawa’s adhesive epoxy resin composition.
Kanazawa does not teach a specific embodiment of the nitrogen-containing heterocyclic compound (C) being in amounts configured to allow compression molding. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole to be from 2% by weight to 20% by weight with respect to the total amount of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, which would read on the nitrogen-containing heterocyclic compound (C) being in amounts configured to allow compression molding as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the mechanical properties of a cured product of Kanazawa’s epoxy resin composition, for optimizing workability and curability of Kanazawa’s epoxy resin composition, and for minimizing the viscosity and thermal expansion coefficient of Kanazawa’s epoxy resin composition because Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing 10% of an epoxy resin, 5% of a reactive diluent, 5% of a curing agent, and 80% of a filler [0084], wherein the epoxy resin is phenol novolac type epoxy resin [0080], wherein the reactive diluent is trimethylolpropane triglycidyl ether [0079], wherein the curing agent is 2-ethyl-4-methylimidazole [0082], that in another embodiment, the content of the reactive diluent is 5 to 95% by weight with respect to the total amount of the epoxy resin and the reactive diluent [0010, 0040], that when the content of the reactive diluent is less than 5% by weight, the viscosity of the epoxy resin composition may increase [0040], that when it exceeds 95% by weight, the mechanical properties of the cured product may decrease [0040], that the content of the epoxy resin is 1 to 60 weight% in the adhesive epoxy resin composition [0042], that when the content of the epoxy resin is less than 1% by weight, the mechanical properties of the cured product may be lowered [0042], that when the content exceeds 60% by weight, the viscosity of the epoxy resin composition is increased and the workability is inferior [0042], that the content of the curing agent may be an amount usually blended in the epoxy resin composition, and the epoxy resin and the reactive diluent contained in the adhesive epoxy resin composition [0045], that it may be set as appropriate in consideration of the epoxy equivalent of and the blending results of various curing agents [0045], that the content of the filler is 5-95 weight% in the adhesive epoxy resin composition [0048], that when the content of the filler is less than 5% by weight, the thermal expansion coefficient may be high [0048], and that when it exceeds 95% by weight, the viscosity may be high and workability may be reduced [0048], which means that the content of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether is greater than or equal to 0.05263 and less than 90.25 weight% in the adhesive epoxy resin composition, which means that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0 weight% and less than or equal to 93.95 weight% in the adhesive epoxy resin composition, which means that the amount of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0% by weight and less than or equal to 8925% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, and which means that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole in % by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether would have affected the mechanical properties of a cured product of Kanazawa’s epoxy resin composition, and the workability, curability, viscosity, and thermal expansion coefficient of Kanazawa’s epoxy resin composition.
Based on the modifications to the amounts of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole, Kanazawa does not teach a specific embodiment of the aliphatic epoxy compound (A) being in amounts configured to allow compression molding. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether to be from 3 weight% to 40 weight% in Kanazawa’s adhesive epoxy resin composition, which would read on the aliphatic epoxy compound (A) being in amounts configured to allow compression molding as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for minimizing the viscosity of Kanazawa’s adhesive epoxy resin composition and for optimizing the mechanical properties of a cured product of Kanazawa’s adhesive epoxy resin composition because Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing 10% of an epoxy resin, 5% of a reactive diluent, 5% of a curing agent, and 80% of a filler [0084], wherein the reactive diluent is trimethylolpropane triglycidyl ether [0079], that in another embodiment, the content of the reactive diluent is 5 to 95% by weight with respect to the total amount of the epoxy resin and the reactive diluent [0010, 0040], that when the content of the reactive diluent is less than 5% by weight, the viscosity of the epoxy resin composition may increase [0040], that when it exceeds 95% by weight, the mechanical properties of the cured product may decrease [0040], that the content of the epoxy resin is 1 to 60 weight% in the adhesive epoxy resin composition [0042], that the content of the curing agent may be an amount usually blended in the epoxy resin composition, and the epoxy resin and the reactive diluent contained in the adhesive epoxy resin composition [0045], that it may be set as appropriate in consideration of the epoxy equivalent of and the blending results of various curing agents [0045], and that the content of the filler is 5-95 weight% in the adhesive epoxy resin composition [0048], which means that the content of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether is greater than or equal to 0.05263 weight% and less than 90.25 weight% in the adhesive epoxy resin composition, and which means that the amount of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether in weight% in Kanazawa’s adhesive epoxy resin composition would have affected the viscosity of Kanazawa’s adhesive epoxy resin composition and the mechanical properties of a cured product of Kanazawa’s adhesive epoxy resin composition.
Based on the modifications to the amounts of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin, Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole, and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, Kanazawa does not teach a specific embodiment of the inorganic filler (D) being in amounts configured to allow compression molding, and does not teach wherein an average particle diameter of the inorganic filler (D) is within the range of from 1 μm to 20 μm. However, Yokota teaches spherical silica powder that has an average particle size of 2 μm [0030-0033] that is insulating powder [0020] that is present in an insulating paste further comprising an epoxy resin [0007] that is optionally an epoxy compound having an aromatic ring in a molecule [0011], a reactive diluent [0007] that is optionally an aliphatic epoxy compound [0012], and a liquid alkyl aromatic diamine [0007] that is a curing agent [0014], wherein the initial viscosity of the insulating paste is 99.8, 103.5, 78.5, or 80.3 Pa·s [0040-0041]. Kanazawa and Yokota are analogous art because both references are in the same field of endeavor of a liquid resin composition comprising optionally an aliphatic epoxy compound, optionally an epoxy compound having an aromatic ring in a molecule, a nitrogen-containing compound, and an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yokota’s spherical silica powder that has an average particle size of 2 μm to substitute for Kanazawa’s filler that is silicon dioxide, and to optimize the amount of Yokota’s spherical silica powder to be from 73 weight% to 93 weight% in Kanazawa’s adhesive epoxy resin composition, which would read wherein an average particle diameter of the inorganic filler (D) is 2 μm as claimed. Since the amount of Yokota’s spherical silica powder would be from 73 weight% to 93 weight% in Kanazawa’s adhesive epoxy resin composition and would be within the range of amounts of the inorganic filler (D) that are recited in the specification of the instant application, since Yokota’s species of filler would be spherical silica powder and would read on the species of inorganic filler (D) that are recited in the specification of the instant application, since the shape of Yokota’s spherical silica powder would be spherical and would read on the shape of the inorganic filler (D) that is recited in the specification of the instant application, and since the average particle diameter of Yokota’s spherical silica powder would be 2 μm and would read on the average particle diameter of the inorganic filler (D) that is recited in the specification of the instant application, Kanazawa in view of Yokota would render obvious the inorganic filler (D) being in amounts configured to allow compression molding as claimed. One of ordinary skill in the art would have been motivated to make this modification because Yokota teaches that the spherical silica powder that has an average particle size of 2 μm is beneficial for being an insulating powder [0020] that is useful in an insulating paste further comprising an epoxy resin [0007] that is optionally an epoxy compound having an aromatic ring in a molecule [0011], a reactive diluent [0007] that is optionally an aliphatic epoxy compound [0012], and a liquid alkyl aromatic diamine [0007] that is a curing agent [0014], wherein the initial viscosity of the insulating paste is 99.8, 103.5, 78.5, or 80.3 Pa·s [0040-0041], for its average particle size providing for uniformity of the insulating paste and preventing physical properties from deteriorating [0020], and for providing adhesive strength without increasing viscosity too much [0021], which would have been desirable properties for Kanazawa’s adhesive epoxy resin composition because Kanazawa teaches that the adhesive epoxy resin composition [0084] is used for forming an interlayer insulating film [0001], and has a viscosity [0084] at 25 ° C [0083] of 50 Pa·s (untranslated publication [Table 1]), which means that Kanazawa’s adhesive epoxy resin composition would have required uniformity, low viscosity, adhesive strength, and insulating properties to some extent. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for minimizing the thermal expansion coefficient and viscosity of Kanazawa’s adhesive epoxy resin composition and for optimizing the workability of Kanazawa’s adhesive epoxy resin composition because Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing 10% of an epoxy resin, 5% of a reactive diluent, 5% of a curing agent, and 80% of a filler [0084], wherein the filler is silicon dioxide [0082], that in another embodiment, the content of the filler is 5-95 weight% in the adhesive epoxy resin composition [0048], that when the content of the filler is less than 5% by weight, the thermal expansion coefficient may be high [0048], and that when it exceeds 95% by weight, the viscosity may be high and workability may be reduced [0048], and because Yokota teaches that the spherical silica powder that has an average particle size of 2 μm is beneficial for being an insulating powder [0020] that is useful in an insulating paste [0007] in an amount that is 10 to 150 parts by weight per 100 parts by weight of an epoxy resin [0021], that when the amount is less than 10 parts by weight, the adhesive strength tends to decrease [0021], and that when the amount is more than 150 parts by weight, viscosity increases, and workability and coatability at the time of manufacture tend to deteriorate [0021], which means that the amount of Yokota’s spherical silica powder in weight% in Kanazawa’s adhesive epoxy resin composition would have affected the thermal expansion coefficient, viscosity, and workability of Kanazawa’s adhesive epoxy resin composition.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Kanazawa does not teach or suggest a composition including from 2 parts by mass to 12 parts by mass of a nitrogen-containing heterocyclic compound per 100 parts by mass in total of epoxy compounds, that Kanazawa does not teach or suggest such amounts of its curing agent, and that one of ordinary skill in the art would not understand the teachings of Kanazawa as disclosing such amounts (p. 5), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the contents of Kanazawa’s epoxy resin, reactive diluent, curing agent, and filler, such that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is optimized to be from 2% to 12% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, which would read on wherein the liquid resin composition further comprises a nitrogen-containing heterocyclic compound (C) in an amount within the range of from 2 parts by mass to 12 parts by mass per 100 parts by mass in total of epoxy compounds as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the mechanical properties of a cured product of Kanazawa’s epoxy resin composition, for optimizing workability and curability of Kanazawa’s epoxy resin composition, and for minimizing the viscosity and thermal expansion coefficient of Kanazawa’s epoxy resin composition because Kanazawa teaches that the adhesive epoxy resin composition is obtained by mixing 10% of an epoxy resin, 5% of a reactive diluent, 5% of a curing agent, and 80% of a filler [0084], that the epoxy resin is phenol novolac type epoxy resin [0080], that the reactive diluent is trimethylolpropane triglycidyl ether [0079], that the curing agent is 2-ethyl-4-methylimidazole [0082], that in another embodiment, the content of the reactive diluent is 5 to 95% by weight with respect to the total amount of the epoxy resin and the reactive diluent [0010, 0040], that when the content of the reactive diluent is less than 5% by weight, the viscosity of the epoxy resin composition may increase [0040], that when it exceeds 95% by weight, the mechanical properties of the cured product may decrease [0040], that the content of the epoxy resin is 1 to 60 weight% in the adhesive epoxy resin composition [0042], that when the content of the epoxy resin is less than 1% by weight, the mechanical properties of the cured product may be lowered [0042], that when the content exceeds 60% by weight, the viscosity of the epoxy resin composition is increased and the workability is inferior [0042], that the content of the curing agent may be an amount usually blended in the epoxy resin composition, and the epoxy resin and the reactive diluent contained in the adhesive epoxy resin composition [0045], that it may be set as appropriate in consideration of the epoxy equivalent of and the blending rules of various curing agents [0045], that the content of the filler is 5-95 weight% in the adhesive epoxy resin composition [0048], that when the content of the filler is less than 5% by weight, the thermal expansion coefficient may be high [0048], and that when it exceeds 95% by weight, the viscosity may be high and workability may be reduced [0048], which means that the content of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether is greater than or equal to 0.05263 and less than 90.25 weight% in the adhesive epoxy resin composition, which means that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0 and less than or equal to 93.95 weight% in the adhesive epoxy resin composition, which means that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0% by weight and less than or equal to 8925% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, and which means that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole in % by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether would have affected the mechanical properties of a cured product of Kanazawa’s epoxy resin composition, and the workability, curability, viscosity, and thermal expansion coefficient of Kanazawa’s epoxy resin composition.
In response to the applicant’s argument that Applicant reiterates the arguments set forth in the Amendment filed on October 25, 2021 (p. 5), the Office’s response to the applicant’s arguments that are set forth in the previous Office action are maintained.
In response to the applicant’s argument that Kanazawa teaches that the content of its curing agent may be set as appropriate in consideration of the epoxy equivalent of and the blending rules of various curing agents and that one of ordinary skill in the rat would not understand the Office’s calculated ranges to be appropriate in consideration of the epoxy equivalent of and the blending rules of curing agents (p. 5), although Kanazawa teaches that the content of the curing agent may be an amount usually blended in the epoxy resin composition, and the epoxy resin and the reactive diluent contained in the adhesive epoxy resin composition [0045], and that it may be set as appropriate in consideration of the epoxy equivalent of and the blending rules of various curing agents [0045], Kanazawa does not teach that the epoxy equivalent weight of the epoxy resin and reactive diluent and the blending rules of the curing agent are such that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is different from the content calculated by the Office that is based on the contents taught by Kanazawa for their reactive diluent that is trimethylolpropane triglycidyl ether, curing agent that is 2-ethyl-4-methylimidazole, and epoxy resin that is phenol novolac type epoxy resin. Therefore, one of ordinary skill in the art would have understood the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole to be as calculated by the Office. Specifically, Kanazawa teaches that in another embodiment, the content of the reactive diluent is 5 to 95% by weight with respect to the total amount of the epoxy resin and the reactive diluent [0010, 0040], that the content of the epoxy resin is 1 to 60 weight% in the adhesive epoxy resin composition [0042], that the content of the curing agent may be an amount usually blended in the epoxy resin composition, and the epoxy resin and the reactive diluent contained in the adhesive epoxy resin composition [0045], that it may be set as appropriate in consideration of the epoxy equivalent of and the blending rules of various curing agents [0045], and that the content of the filler is 5-95 weight% in the adhesive epoxy resin composition [0048], which means that the content of Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether is greater than or equal to 0.05263 and less than 90.25 weight% in the adhesive epoxy resin composition. The weight% is based on the following calculations: 1% * 5% / (100% - 5%) = 0.05263%; and 4.75% * 95% / (100% - 95%) = 90.25%. Therefore, the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0 and less than or equal to 93.95 weight% in the adhesive epoxy resin composition. The weight% is based on the following calculations: 100% - 5% - 4.75% - 90.25% = 0%; and 100% - 1% - 5% - 0.05% = 93.95%. Therefore, the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0 and less than or equal to 8925% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether. The % by weight is based on the following calculations: 0% / (60% + 35%) * 100% = 0%; and 93.95%/ (1% + 0.05263%) * 100% = 8925%. Therefore, Kanazawa suggests modifying the contents of Kanazawa’s epoxy resin, reactive diluent, curing agent, and filler, such that the content of Kanazawa’s curing agent that is 2-ethyl-4-methylimidazole is greater than 0% by weight and less than or equal to 8925% by weight with respect to the total content of Kanazawa’s epoxy resin that is phenol novolac type epoxy resin and Kanazawa’s reactive diluent that is trimethylolpropane triglycidyl ether, which suggests wherein the liquid resin composition further comprises a nitrogen-containing heterocyclic compound (C) in an amount that is greater than 0 parts by mass and less than or equal to 8925 parts by mass per 100 parts by mass in total of epoxy compounds, which encompasses the claimed range.
In response to the applicant’s argument that the presently claimed subject matter would have provided unexpectedly superior results over Kanazawa because a comparison of Examples 1 and 2 with Comparative Example 1 in the specification of the instant application shows that the presently claimed subject matter provides superior results, and that the superior results of the claimed subject matter would have been unexpected in view of the teachings of Kanazawa (p. 6-7), the applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention. This is because claim 1 does not limit the species of the aliphatic epoxy compound (A), the species of the epoxy compound (B) having an aromatic ring in a molecule, the species of the nitrogen-containing heterocyclic compound (C), the amount of the epoxy compound (A) relative to the amount of the epoxy compound (B), the species of the inorganic filler (D), and the amount of the inorganic filler (D), and does not exclude the composition from further comprising other ingredients that are not recited in claim 1. In contrast, Examples 1 and 2 comprise one species of the aliphatic epoxy compound (A), two species of the epoxy compound (B) having an aromatic ring in a molecule, one species of the nitrogen-containing heterocyclic compound (C), a narrow range of amounts of the epoxy compound (A) relative to the amount of the epoxy compound (B), one or two species of the inorganic filler (D), a narrow range of amounts of the inorganic filler (D), and further comprise three other ingredients that are not recited in claim 1. The applicant did not show that the results of Examples 1 and 2 would occur over the entire scope of claim 1, did not show a sufficient amount of results that would allow one of ordinary skill in the art to establish a trend in the exemplified data that would allow one to extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples inside the scope of claim 1 with a sufficient number of examples outside the scope of claim 1.
Applicant’s arguments, see p. 7, filed 05/03/2022, with respect to the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Kanazawa et al. (JP 2015-013950 A, cited in IDS, machine translation in English used for citation and made of record on 12/02/2019) as evidenced by Otake et al. (US 2017/0349743 A1) and Tozawa et al. (US 2015/0008455 A1) have been considered and are responded to by the new grounds of rejection in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767